October 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    IN THE MATTER OF THE MARRIAGE OF CLINTON BOWERS AND
                      BARBARA BOWERS

NO. 14-15-00021-CV


                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 21, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Clinton Bowers.


      We further order this decision certified below for observance.